—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about August 12, 2002, which, in a proceeding seeking an award of maintenance, insofar as appealed from, denied defendant’s motion to dismiss the proceeding as a matter of law, unanimously affirmed, with costs.
Although the parties’ divorce judgment makes no provision *446for the payment of maintenance, it expressly continues “jurisdiction over the issue of maintenance,” and thus plainly left open the possibility of an award of maintenance in the future. In any event, there is no merit to defendant’s argument that maintenance cannot be awarded as a matter of law where none was awarded originally in the divorce judgment (see Wyser-Pratte v Wyser-Pratte, 66 NY2d 715, revg 111 AD2d 99; Sass v Sass, 276 AD2d 42, 47-48). Concur — Tom, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.